Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

Hospicio en el Hogar
Mayaguez, Inc., DATE: April 17, 1995
Petitioner,

Docket No, C~94~-366
Decision No. CR370

-~v-

Health Care Financing
Administration.

DECISION

Petitioner requested a hearing from a determination by
the Health Care Financing Administration (HCFA) to
terminate Petitioner's participation in Medicare. The
case was assigned to me for a hearing and a decision. I
scheduled a hearing to be held in San Juan, Puerto Rico,
beginning on November 2, 1994. However, prior to the
commencement of the hearing, the parties advised me that
neither of them intended to offer in-person testimony. I
received exhibits into evidence and provided the parties
with the opportunity to submit briefs. The parties
submitted briefs. I concluded after reading the parties’
briefs and the exhibits that there was an issue in the
case that had not been briefed in detail by either party.
I invited the parties to submit supplemental briefs. on
March 1, 1995, each party submitted a supplemental

brief.

I have considered the evidence, the applicable law and
regulations, and the parties' arguments. I conclude
that, by ceasing to do business by June 10, 1994,
Petitioner terminated its participation in the Medicare
program as of that date. The issue of whether HCFA was

' The issue which the parties had not briefed in
detail is whether Petitioner terminated its Medicare
participation agreement by ceasing its business
operations.
2

authorized to terminate Petitioner's participation in
Medicare is moot.

I. Issues, findings of fact, and conclusions of law

The issue in this case is whether Petitioner terminated
its participation in Medicare on a date prior to the date
that HCFA might have effectuated its determination to
terminate Petitioner's participation in Medicare. In
deciding that Petitioner terminated its participation in
Medicare prior to HCFA implementing its determination to
terminate Petitioner's participation, I make the
following findings of fact and conclusions of law. After
each finding or conclusion I cite to the page or pages of
the decision at which I discuss the finding or
conclusion.

1. A provider who participates in the Medicare
program terminates its participation in
Medicare by ceasing doing business, effective
on the date when it stops providing services to
the community. Pages 3 - 4.

2. Petitioner stopped providing services to the
community by June 10, 1994, thus terminating
its participation in Medicare. Pages 4 - 7.

3. Petitioner terminated its participation in
Medicare on a date prior to the date that HCFA
might have effectuated its determination to
terminate Petitioner's participation in
Medicare. Pages 8 - 10.

4. The question of whether HCFA was authorized to
terminate Petitioner's participation in
Medicare is made moot by Petitioner's
termination of its participation in Medicare.
Page 10.

II. Discussion

A. Background

Petitioner has participated in the Medicare program as a
hospice, operating in Mayaguez, Puerto Rico. A hospice
is described under section 1861(dd)(1) of the Social
Security Act (Act) as a Medicare provider which offers
care and services to a terminally ill beneficiary
pursuant to a written plan of care established and
periodically reviewed by the beneficiary's attending
3

physician, the hospice's medical director, and its
interdisciplinary group.’

A hospice provides its care and services in the
beneficiary's home, on an outpatient basis, and, in some
instances, on a short-term inpatient basis. Act, section
1861(dd) (2) (A) (ii). Hospice services include: nursing
care, physical and other therapy, medical social
services, home health aide services, medical supplies,
physicians’ services, short-term inpatient care, and
counseling. Id., section 1861(dd)(1)(A) - (H). In
addition, a hospice provides bereavement counseling for
the immediate family of a terminally ill beneficiary.
Id., section 1861(dd) (2) (A) (i).

B. Circumstances under which a provider's
participation in Medicare may be terminated

A health care provider may participate in the Medicare
program where it has been certified by HCFA to
participate and where it has executed a participation
agreement. The circumstances under which a provider's
participation in Medicare may be terminated are
established by the Act and by implementing regulations.
Act, section 1866(b)(2)(A) - (C); 42 C.F.R. §§ 489.52,
489.53.

The Act authorizes the Secretary of the United States
Department of Health and Human Services (Secretary) to
terminate a provider's participation in Medicare for
reasons which include a determination by the Secretary
that a provider has failed to comply substantially with
the provisions of its participation agreement or with
requirements contained in the Act and regulations. Act,
section 1866(b)(2)(A). Regulations authorize HCFA to
terminate a provider's participation in Medicare for
failure to comply with the requirements of the Act and
regulations, the conditions for participation, and the
terms of the provider agreement. 42 C.F.R. §
489.53(a)(1), (3). The regulations state additional
circumstances under which HCFA may terminate a provider's
participation in Medicare. 42 C.F.R. § 489.53(a) (2), (4)
- (9).

The Act states that a provider may terminate an agreement
to participate in Medicare at such time and upon such

2? under the Medicare program, an individual is

considered to be "terminally ill" if that individual has
a medical prognosis that he or she is expected to live
six months or less. Act, section 1861(dd) (3) (A).
4

notice to the Secretary and the public as may be provided
in regulations. Act, section 1866(b)(1). Under the
regulations, a provider that wishes to terminate its
participation in Medicare generally must send HCFA
written notice of its intent to do so. 42 C.F.R. §
489,.52(a)(1). However, this regulation provides also
that:

A cessation of business [by the provider] is
deemed to be a termination by the provider
effective with the date on which it stopped
providing services to the community.

42 C.F.R. § 489.52(a) (3).

The term "cessation of business" is not defined
specifically by the regulation. However a reasonable
reading of the regulation is that a "cessation of
business" occurs when a provider stops providing services
to the community which it serves. That is evident from
the regulation's linkage of the term "cessation of
business" with a provider's ceasing to provide services
to the community.

Cc. Relevant facts

On March 24, 1994, Petitioner was surveyed on behalf of
HCFA by the Puerto Rico Department of Health. HCFA Ex.
15 at 1. On April 20, 1994, HCFA notified Petitioner
that, based on the survey, HCFA had determined that
Petitioner was not in compliance with conditions for
participation as a hospice in the Medicare program. Id.
HCFA advised Petitioner that HCFA intended to terminate
Petitioner's participation in Medicare effective June 22,
1994. Id. HCFA stated that, on June 7, 1994, it would
publish notice of its determination to terminate
Petitioner's participation in a Puerto Rico newspaper.
Id. at 2.

HCFA urged Petitioner to discontinue admitting new
Medicare patients until such time as HCFA determined that
Petitioner met all Medicare conditions of participation.
Id. at 2. However, HCFA did not prohibit Petitioner from
admitting new patients, nor did HCFA prohibit Petitioner
from treating patients or requesting reimbursement from
Medicare for their treatment pending the effectuation of
termination.
5

HCFA advised Petitioner that, if it wished to continue to
participate in Medicare, it would be required to submit a
plan of correction to address the deficiencies that had
been identified. Id. at 2. HCFA told Petitioner that,
if the plan of correction provided reasonable assurance
that compliance with conditions of participation would he
attained, a follow-up survey of Petitioner would be
conducted within 45 days or shortly thereafter. Id.

Petitioner submitted a plan of correction to HCFA. HCFA
Ex. 17.3. On May 13, 1994, HCFA advised Petitioner that
the plan of correction was not fully acceptable to HCFA.
HCFA Ex. 18. HCFA attached to its May 13th letter a form
which recited the part of Petitioner's plan of correction
which HCFA determined to be unacceptable, and the reason
for this determination. Id. at 2. HCFA requested
Petitioner to make appropriate revisions on the form and
to resubmit them within 10 days of Petitioner's receipt
of HCFA's May 13, 1994 letter. Id.

On May 18, 1994, Petitioner submitted a revision of its
plan of correction to HCFA which addressed the part of
the original plan of correction which HCFA determined to
be unacceptable. HCFA Ex. 19. HCFA appears to have
accepted this revision on May 20, 1994. Id. at 2.¢

There is no evidence to establish whether HCFA told
Petitioner that it found the revised plan of correction
to be acceptable. Absent such evidence, I do not find
that HCFA communicated its acceptance of the revised plan
of correction to Petitioner.

On June 7, 1994, HCFA published a notice in the San Juan
Star of its intent to terminate Petitioner's

participation in Medicare. On June 10, 1994, surveyors
employed by the Puerto Rico Department of Health went to

3 Neither party offered evidence to show the date
that Petitioner submitted its plan of correction.
However, from handwritten notations on the plan,
evidently made by a reviewer at HCFA, it appears that it
was submitted prior to May 2, 1994. HCFA Ex. 16 at 2,

6 - 13.

4 The evidence which supports this finding is a
handwritten notation on the form that Petitioner
submitted to HCFA which reads "accepted M Stephens
5/20/94." The signature appears to be by the same
individual who made the reviewer's notes and signatures
which appear on HCFA Ex. 17. See HCFA Ex. 17 at 2, 6 -
13.
6

Petitioner's office in order to resurvey Petitioner.

HCFA Ex. 20.5 They interviewed Petitioner's
administrator. Id. at 1. The administrator stated that,
as of that date, Petitioner was not providing services to
any patients. Id. More than 60 patients had been
discharged by Petitioner in the month of May 1994. Id.
The administrator stated further that, on May 31, 1994,
Petitioner had discharged 31 of its employees from their
employment with Petitioner. Id. at 2. The administrator
stated also that on, June 10, 1994, 12 additional
employees would be discharged. Id. The administrator
stated also that, by June 10, 1994, the date of the
resurvey, Petitioner had discontinued its telephone
service and had moved its facilities to another location.

Id.

The surveyors obtained the minutes of a meeting held by
Petitioner's management on June 7, 1994. HCFA Ex. 20 at
2, 4 - 5.° The minutes stated that Petitioner would be
discharging or transferring its employees due to the fact
that it was ceasing its operations. Id. at 4. The
minutes reported that Mr. Perez had advised Petitioner's
employees that the reason for Petitioner ceasing its
operations was that, according to a newspaper
announcement, Medicare had closed Petitioner. Id.

5 In my request that the parties submit
supplemental briefs, I specifically asked them to address
whether they disputed the accuracy of the contents or the
truth of the facts stated in HCFA Ex. 20. Petitioner
advised me, with one exception, that it did not dispute
the accuracy or the truth of the contents of HCFA Ex. 20.
Petitioner's Supplemental Brief at 1 - 2. The exception
is to a portion of a statement made on page three of the
exhibit in which one of the surveyors relates that she
spoke to Petitioner's President, Alejandro Perez, by
telephone. The portion of the statement which Petitioner
objects to is the surveyor's statement that, during this
conversation, she overheard Mr. Perez' wife stating that
Petitioner had withdrawn voluntarily from Medicare due to
not having received reimbursement from HCFA since March
1994, It is unnecessary for me to make findings based on
this asserted statement in order for me to decide this
case. Therefore, I make no findings as to the statement
by Ms. Perez which the surveyor allegedly overheard.

6 The minutes which I refer to are an English
translation of a document which was prepared in Spanish
and which is part of HCFA Ex. 20 at 6 - 7. Petitioner
has not objected to the accuracy or completeness of the
translation.
7

The surveyors reported a telephone conversation with Mr.
Perez. HCFA Ex. 20 at 3. During that conversation, Mr.
Perez asserted that Petitioner had not ceased its
operations. Id.

As I note above, Petitioner does not dispute the accuracy
of the surveyors' account of their visit to Petitioner's
facility on June 10, 1994. From that account, I conclude
that, as of June 10, 1994, Petitioner had:

fe) ceased admitting and treating patients.

fe) discharged many members of its professional
staff and had advised its employees that it was
ceasing its operations.

° closed its facility and discontinued its
telephone service.

D. The parties' arguments

HCFA asserts that, as of June 10, 1994, Petitioner had
stopped providing services to the community. From this,
HCFA asserts that Petitioner had ceased doing business
within the meaning of 42 C.F.R. § 489.52(b) (3) and,
consequently, had terminated its provider agreement with
HCFA. HCFA argues that Petitioner's asserted termination
of its provider agreement prior to the date when HCFA had
announced it would terminate Petitioner's participation
in Medicare moots any question as to the propriety of
HCFA's determination. HCFA asserts that Petitioner's
motive for ceasing doing business is not relevant,
because 42 C.F.R. § 489.52(b) (3) does not permit
consideration of a provider's motive for ceasing doing
business as an element of the issue of whether a provider
has terminated its participation in Medicare.

Petitioner argues that it did not cease doing business
within the meaning of 42 C.F.R. § 489.52(b) (3). It
argues that, in fact, HCFA had "cancelled" its
participation agreement with Petitioner effective with
the notice it sent to Petitioner on April 29, 1994.
Petitioner's supplemental memorandum at 2 - 4. According
to Petitioner, HCFA's cancellation of Petitioner's
participation in Medicare forced Petitioner to discharge
its patients and its employees. Id.’ Thus, according to

7 I have no record of either party offering a

copy of a notice from HCFA to Petitioner dated April 29,
1994. Thus, there is no such document in evidence.
(continued...)
8

Petitioner, it did not voluntarily cease doing business
and did not terminate its participation agreement with
HCFA. Id.

E. Analysis of the facts, the law, and the
parties' arguments

The uncontroverted facts establish that, as of June 10,
1994, Petitioner had ceased providing services to the
community within the meaning of 42 C.F.R. § 489.52(b) (3).
Petitioner was no longer treating patients and had
discharged many, if not all, of its employees.

Petitioner had moved from its previous facility, and had
discontinued its telephone service.

Petitioner terminated its participation in Medicare no
later than June 10, 1994. Petitioner's discontinuation
of services constitutes a cessation of business within
the meaning of 42 C.F.R. § 489.52(b) (3). As I conclude
at Part II B of this decision, a discontinuation of
services by a provider meets the test for cessation of
business. The regulation provides unequivocally that a
cessation of business by a provider is deemed to be a
termination by that provider of its participation
agreement.

In reaching this conclusion, I have considered
Petitioner's argument that it could not have terminated
its participation because HCFA terminated Petitioner's
participation previously. This argument is not supported
by the facts. The evidence establishes that HCFA did not
terminate Petitioner's participation in Medicare prior to
June 10, 1994. The notice which HCFA sent to Petitioner
on April 20, 1994 announces HCFA's intent to terminate
Petitioner's participation effective June 22, 1994. HCFA
Ex. 15 at 1. HCFA did not prohibit Petitioner from
participating in Medicare between April 20, 1994 and June
22, 1994. While the notice suggested that Petitioner not
admit new patients after April 20, 1994, it did not
prohibit Petitioner from doing so. Id. at 2.

Moreover, I do not conclude from the notice that
Petitioner could infer reasonably that HCFA terminated
Petitioner's participation in Medicare at any date prior
to June 22, 1994. The notice plainly states that
Petitioner may continue to admit and to treat patients

7(,..continued)
Evidently, Petitioner is referring to the notice which
HCFA sent to Petitioner on April 20, 1994. See HCFA Ex.
15.
9

through June 22, 1994. HCFA Ex. 15 at 1. The notice
affords Petitioner the opportunity to avoid termination,
by submitting a plan of correction to HCFA and correcting
the deficiencies that were identified in the notice. Id.
at 2. The notice thus conditions HCFA's determination to
terminate Petitioner's participation in Medicare on
Petitioner not correcting outstanding deficiencies by
June 22, 1994.

I find from Petitioner's conduct after April 20, 1994
that Petitioner understood that HCFA's determination to
terminate Petitioner's participation in Medicare was
conditional. Petitioner submitted a plan of correction
to HCFA to address the deficiencies that were identified
in the April 20, 1994 notice. Petitioner submitted also
a revised plan to address HCFA's determination to not
accept in its entirety the original plan of correction.
HCFA Exs. 17, 19. I infer from this course of conduct
that Petitioner knew that it had the opportunity to avoid
termination of its participation in Medicare.

As I find above, the evidence establishes that HCFA
accepted Petitioner's revised plan of correction.
However, there is no evidence in the record to show
whether HCFA communicated its acceptance to Petitioner.

I can understand how a possible failure by HCFA to
communicate its acceptance of Petitioner's revised plan
of correction to Petitioner might have caused
Petitioner's managers to experience uncertainty and
anxiety. However, I do not find that a failure by HCFA
to communicate its acceptance would be a legitimate basis
for those individuals to conclude that the revised plan
had been rejected. Although HCFA may not have told
Petitioner that the revised plan had been accepted,
neither is there evidence to show that it told Petitioner
that the plan was being rejected. Petitioner's managers
could have resolved any uncertainty or anxiety they
experienced by corresponding with HCFA.

I am not persuaded that Petitioner could have concluded
reasonably from the notice which HCFA published on June
7, 1994 of its intent to terminate Petitioner's
participation in Medicare that HCFA had advanced the
termination date to a date earlier than June 22, 1994.
Although the notice is not in evidence, it appears to be
uncontroverted that it did no more than announce HCFA's
intent to terminate Petitioner's participation effective
June 22, 1994. HCFA thus did no more than announce
publicly what HCFA had told Petitioner previously.
Furthermore, the evidence shows that HCFA had begun
closing its operations in May 1994, well in advance of
the date of publication of the notice. Indeed, it
10

appears that Petitioner discharged most of its patients
and employees before June 1, 1994. HCFA Ex. 20 at 1.

Furthermore, I agree with HCFA that Petitioner's motives
for ceasing doing business are not relevant under 42
C.F.R. § 489.52(b) (3). The regulation states only that a
cessation of business by a provider will be deemed to be
a termination by that provider of its participation
agreement. Under the regulation, a provider's motive for
ceasing doing business is not a factor which is to be
considered in deciding that the provider has terminated
its participation in Medicare.

I conclude that Petitioner's termination of its
participation in Medicare prior to the date HCFA was to
terminate Petitioner makes moot the question of whether
HCFA's determination to terminate Petitioner's
participation was authorized under the Act and
regulations. Petitioner had, on its own initiative,
terminated its participation in Medicare prior to the
date when HCFA's determination would have become
effective. HCFA's determination thus was never
effectuated. No adverse consequences accrued to
Petitioner from HCFA's determination, inasmuch as
Petitioner ceased participating in Medicare before HCFA
could effectuate its determination.®

8 In the April 20, 1994 notice to Petitioner,
HCFA advised it that, for patients receiving hospice care
from Petitioner under plans of care established before
June 22, 1994, Petitioner would remain eligible to
receive payment for services provided for a maximum of 30
days after June 22, 1994. HCFA Ex. 15 at 1. HCFA's
notice thus advised Petitioner that, not only was
Petitioner not prohibited from admitting and treating
patients prior to June 22, 1994, but that HCFA would pay
for services to patients admitted by Petitioner prior to
June 22, 1994 that were provided through July 21, 1994.

Id.
11

III. Conclusion

I conclude that, on or before June 10, 1994, Petitioner
ceased doing business, thus terminating its participation
in Medicare. Petitioner's termination of its
participation in Medicare makes moot the question of
whether HCFA's determination to terminate Petitioner's
participation in Medicare effective June 22, 1994 was
authorized under the Act and regulations.

/s/

Steven T. Kessel
Administrative Law Judge

